Exhibit 10.1

 

FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”) made as of
the 14th day of September, 2005 by and among AMERIVEST PROPERTIES INC., a
Maryland corporation (the “Borrower”), AMERIVEST CHATEAU INC., a Texas
corporation (“Chateau”) and AMERIVEST GREENHILL INC., a Texas corporation
(“Greenhill”; Chateau and Greenhill are sometimes hereinafter referred to
individually as “Guarantor” and collectively as “Guarantors”), KEYBANK NATIONAL
ASSOCIATION, a national banking association (“KeyBank”), U.S. BANK NATIONAL
ASSOCIATION (“US Bank”;  KeyBank, US Bank and the other lenders which may
hereafter become a party to the Loan Agreement (as hereinafter defined) are
hereinafter referred to collectively as the “Lenders”) and KEYBANK NATIONAL
ASSOCIATION, a national banking association, as agent (the “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, Fleet National Bank (“Fleet”) and Fleet, as Agent
(“Original Agent”) entered into that certain Revolving Credit Agreement dated
November 12, 2002, as amended by that certain First Amendment to Revolving
Credit Agreement dated February 6, 2003, that certain Second Amendment to
Revolving Credit Agreement dated March 16, 2004, that certain Third Amendment to
Revolving Credit Agreement dated March 15, 2005, and that certain Fourth
Amendment to Revolving Credit Agreement dated as of June 6, 2005 as effected by
a letter agreement dated August 31, 2005 (as amended, the “Loan Agreement”); and

 

WHEREAS, KeyBank has acquired the interests of Fleet under the Loan Agreement
pursuant to an Assignment and Acceptance dated October 4, 2004;

 

WHEREAS, Original Agent has resigned as “Agent” under the Loan Agreement and the
Agent has been appointed as successor Agent under the Loan Agreement; and

 

WHEREAS, Chateau executed and delivered to the Agent a Guaranty dated as of
November 25, 2002 (the “Chateau Guaranty”); and

 

WHEREAS, Greenhill executed and delivered to the Agent a Guaranty dated
December 3, 2003 (the “Greenhill Guaranty”; the Chateau Guaranty and the
Greenhill Guaranty are hereinafter referred to collectively as the
“Guaranties”); and

 

WHEREAS, the Borrower, the Lenders and the Agent have agreed to modify certain
provisions of the Loan Agreement; and

 

WHEREAS, as a condition to such modification, the Agent and the Lenders have
required that the Borrower and the Guarantors execute this Amendment; and

 

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

 

1.             Definitions.  All the terms used herein which are not otherwise
defined herein shall have the meanings set forth in the Loan Agreement.

 

--------------------------------------------------------------------------------


 

2.             Modification of the Loan Agreement.  The Borrower, the Agent and
the Lenders do hereby modify and amend the Loan Agreement as follows:

 

(a)           By deleting the definitions of “Borrowing Base Value”, “Collateral
Account Agreement”, “Fixed Charges” and “Maturity Date” in §1.1 of the Loan
Agreement in their entirety, and replacing them with the following new
definitions of “Borrowing Base Value”, “Collateral Account Agreement”, “Fixed
Charges” and “Maturity Date”:

 

“Borrowing Base Value.  For each Mortgaged Property, Borrowing Base Value shall
equal seventy percent (70%) of the lesser of (a) the Appraised Value of such
Mortgaged Property or (b) an amount equal to the sum of the purchase price of
such Mortgaged Property plus all capital expenditures or improvements to the
Mortgaged Property approved by the Agent and made by the Mortgagor since the
date of purchase; provided, however, that upon the release of the Mortgaged
Property commonly known as Chateau Plaza or Greenhill Park pursuant to this
Agreement, the foregoing reference to seventy percent (70%) shall instead be
sixty-five percent (65%).

 

Collateral Account Agreement.  The First Amended and Restated Collateral Account
Agreement between AmeriVest Chateau Inc., AmeriVest Greenhill Inc., Agent and
KeyBank as depository with respect to the Chateau Plaza Reserve Account.

 

Fixed Charges.  With respect to any fiscal period of the Borrower, an amount
equal to the sum of (i) Interest Expense (but excluding any amortization of
one-time upfront loan fees included in Interest Expense for such period),
(ii) regularly scheduled installments of principal payable with respect to all
Indebtedness of Borrower and the Related Companies, excluding any balloon
payments due at the maturity of such Indebtedness, plus (iii) all dividend
payments due to the holders of any preferred stock of the Borrower.

 

Maturity Date.  April 1, 2006, or such earlier date on which the Loans shall
become due and payable pursuant to the terms hereof.”

 

(b)           By inserting the following new definitions in §1.1 of the Loan
Agreement:

 

“Employment Contract.  An employment agreement between Borrower and Charles
Knight, pursuant to which Charles Knight agrees to perform services for the
Borrower as Chief Executive Officer and President, such agreement to have a term
ending not sooner than the repayment of the Loans and otherwise being in form
and substance satisfactory to Agent.

 

Named Executive.  Charles Knight.

 

Net Sales Proceeds.  With respect to the sale of any Mortgaged Property, the
gross sales price payable by the purchaser thereof less all actual costs of sale
that are charged to the Mortgagor of such Mortgaged Property and payable to
third parties unrelated to or unaffiliated with Borrower and Guarantors,
including without limitation, title insurance charges, escrow fees, legal fees,
real estate taxes,

 

2

--------------------------------------------------------------------------------


 

transfer taxes, and real estate brokers’ commissions.  In the event that any
such costs are payable to a Person related to or affiliated with Borrower or
Guarantors, such payments shall be subject to the approval of Agent.

 

KeyBank.  KeyBank National Association.

 

Termination For Cause.  Termination by Borrower of Named Executive’s employment
by reason of (a) Named Executive’s (i) failure to adhere to written policies of
Borrower, which failure has a material adverse effect on Borrower,
(ii) appropriation (or attempted appropriation) of a material business
opportunity of Borrower, including attempting to secure or securing any personal
profit or benefit in connection with any transaction entered into on behalf of
Borrower, or (iii) misappropriation (or attempted misappropriation) of any of
Borrower’s funds or property, or (b) the conviction of, the indictment (or its
procedural equivalent) for or the entry of a guilty plea or plea of no contest
by Named Executive with respect to, a felony, the equivalent thereof, or any
other crime with respect to which imprisonment is a possible punishment.”

 

(c)           By deleting §3.2(b) of the Loan Agreement in its entirety and
inserting in lieu thereof the following new §3.2(b):

 

“(b)         The Borrower shall make principal payments to the Agent for the
respective accounts of the Lenders for application to the Loans in the aggregate
principal amount of at least $15,000,000.00 between the period March 16, 2005
and January 17, 2006.”

 

(d)           By inserting the following as §3.2(c) of the Loan Agreement:

 

“(c)         Fifty percent (50%) of the proceeds distributed to or received by
or on behalf of the Borrower or any Related Company or, in the case of any
Unconsolidated Entity, the proceeds actually distributed to or received by or on
behalf of the Borrower or any Related Company by such Unconsolidated Entity,
(i) from each and every sale or refinancing of or other capital event with
respect to any asset [(other than office equipment and furnishings in the
ordinary course of business)] of the Borrower, any Related Company or any
Unconsolidated Entity (including a casualty or condemnation, return of capital
or repayment of debt held by the Borrower or any Related Company with respect to
such assets or any of such Person’s direct or indirect interest therein), less
all reasonable and customary closing costs, expenses and commissions paid to
unrelated parties and less any Indebtedness secured by such asset to be
satisfied as a part of such sale or refinance and (ii) from each and every sale,
financing, or refinancing of, or transaction which results in the dilution of,
the Borrower’s, direct or indirect ownership interest in any of the Related
Companies or any Unconsolidated Entity, shall be promptly paid to the Agent for
the account of the Lenders after receipt thereof by the Borrower, such Related
Company or such Unconsolidated Entity as a prepayment of the Loans to the extent
of the outstanding balance of the Loans.  All payments made under this
§3.2(c) will be credited against the payment due under §3.2(b) hereof.  The
Borrower agrees that the Borrower shall, promptly, upon the Borrower’s belief
that such event may occur, provide notice to Agent of

 

3

--------------------------------------------------------------------------------


 

any proposed or contemplated event described in this §3.2(c).  The provisions of
this §3.2(c) shall not apply to any such event occurring with respect to the
Mortgaged Properties.”

 

(e)           By deleting §5.6 of the Loan Agreement in its entirety and
inserting in lieu thereof the following new §5.6:

 

“§5.6       Chateau Plaza Reserve Account.

 

The Borrower has caused AmeriVest Chateau Inc. and AmeriVest Greenhill Inc. to
establish the Chateau Plaza Reserve Account at KeyBank pursuant to the
Collateral Account Agreement.  Borrower acknowledges that for so long as KeyBank
is the Agent hereunder, the Agent shall be deemed to be in control of the
Chateau Plaza Reserve Account as required for perfection of said security
interest under Article 9 of the Uniform Commercial Code.  In the event that the
Agent is no longer KeyBank, Borrower, AmeriVest Greenhill Inc., AmeriVest
Chateau Inc., KeyBank and the successor Agent shall enter into a control
agreement for purposes of maintaining such perfection.  As of August 30, 2005,
the balance of the Chateau Plaza Reserve Account is $2,899,325.36.  For so long
as Chateau Plaza shall be a Mortgaged Property, Borrower shall cause AmeriVest
Chateau Inc. to make monthly deposits on or before the 20th day of each month
into the Chateau Plaza Reserve Account equal to the excess of the Net Operating
Income from Chateau Plaza for the preceding calendar month over the sum of
(i) interest for one month on a principal amount of $15,400,000 at the actual
average interest rate on the Loans during such preceding month and
(ii) $45,125.00 which is an assumed contribution from Chateau Plaza toward the
regular quarterly dividend on Borrower’s common stock, provided that in the
event that the current quarterly dividend rate of 13.0 cents per share is
increased or decreased, the monthly sum stated in this clause (ii) shall be
proportionately increased or decreased. On or before the 20th day of each month
Borrower shall give to the Agent a written Deposit Certificate in the form of
Exhibit F hereto certifying the information used to compute the amount of each
monthly deposit.  Any termination fees or other consideration paid in connection
with the termination of the current lease of the Dean Foods Premises shall be
immediately deposited in the Chateau Plaza Reserve Account.  If the existing
Lease of the Dean Foods Premises terminates, then so long as Chateau Plaza is a
Mortgaged Property and to the extent that the Mortgagor of Chateau Plaza
executes Leases of portions of the Dean Foods Premises, Borrower may request
periodic disbursements from the Chateau Plaza Reserve Account in amounts needed
to pay leasing commissions and costs of tenant finish improvements constructed
pursuant to the terms of such Leases, and Agent shall make such disbursements
subject to receipt of lien waivers and other documents reasonably requested by
the Agent.  In addition, for so long as Greenhill Park shall be a Mortgaged
Property, then to the extent that the Mortgagor of Greenhill Park executes
Leases of portions of such Mortgaged Property, Borrower may request periodic
disbursements from the Chateau Plaza Reserve Account in amounts needed to pay
leasing commissions and costs of tenant improvements constructed pursuant to the
terms of such Leases, and Agent shall make such disbursements subject to

 

4

--------------------------------------------------------------------------------


 

receipt of lien waivers and other documents reasonably requested by the Agent. 
If an Event of Default has occurred and is continuing, the Agent may, in its
sole discretion, apply any or all funds in the Chateau Plaza Reserve Account in
the same manner as Collateral proceeds under §12.4.”

 

(f)            By inserting the following as §8.9 of the Loan Agreement:

 

“§8.9 Employment Contract.  Borrower shall not modify or amend in any material
respect the Employment Contract, and shall cause the Employment Contract at all
times to remain in full force and effect.”

 

(g)           By deleting in its entirety §9.5 of the Loan Agreement and
inserting in lieu thereof the following:

 

“§9.5       EBITDA to Fixed Charges.  The Borrower will not permit the ratio of
its EBITDA to Fixed Charges to be less than 1.25 to 1.0 for any period of two
fiscal quarters annualized, calculated as of the end of each fiscal quarter. 
Notwithstanding the foregoing, extraordinary gains and losses shall not be
annualized for purposes of the foregoing calculations if, and to the extent,
approved by Agent in its reasonable discretion.”

 

(h)           By deleting §12.1(o) of the Loan Agreement in its entirety, and
inserting in lieu thereof the following:

 

“(o)         The Named Executive shall cease to hold the positions of Chief
Executive Officer and President of Borrower; provided, however, that an Event of
Default shall not be deemed to have occurred if the Named Executive is
terminated as a result of a Termination for Cause or is terminated as a result
of death or disability and Borrower (A) presents a plan for the replacement of
the Named Executive reasonably acceptable to the Majority Lenders within twenty
(20) Business Days of such event, and (B) a competent and experienced successor
for the Named Executive is approved by the Majority Lenders within ninety (90)
days of such event causing the termination of such employment, which approval
may be granted or withheld by the Majority Lenders in their sole and absolute
discretion;”

 

(i)            Notwithstanding anything in §5.5 of the Loan Agreement to the
contrary, provided that no Default or Event of Default under the Loan Agreement
exists or will be created as a result of a release, Borrower may obtain a
release of a Mortgaged Property upon a sale of a Mortgaged Property to a Person
that is not an affiliate of or related to Borrower or Mortgagors upon:  (i) the
delivery to Agent of a pro-forma Compliance Certificate reasonably satisfactory
to the Agent demonstrating that the requested release, once consummated, will
not result in a violation of any of the covenants in §9.1 through §9.6 of the
Loan Agreement (as in effect following such release), and (ii) the payment to
Agent for the account of the Lenders of a release price in an amount equal to
the greater of (A) the Net Sales Proceeds from the sale of such Mortgaged
Property and (B) $23,000,000.00 (with respect to the Mortgaged Property commonly
known as Chateau Plaza) and $24,000,000.00 (with respect to the Mortgaged
Property commonly known as Greenhill Park), which payment shall be applied to
reduce the principal balance of the Loans and will be credited, if applicable,
against the payments due under §3.2(b)

 

5

--------------------------------------------------------------------------------


 

of the Loan Agreement.  As a condition to such release, the Agent and the
Lenders shall have the right to require the delivery of an Appraisal of the
remaining Mortgaged Property to determine the Appraised Value thereof and
require such additional principal payments such that the Outstanding Obligations
does not exceed the aggregate Borrowing Base Value of the Mortgaged Properties
(as the same will be determined following such release).  Upon the release of
either of the Mortgaged Property commonly known as Chateau Plaza and Greenhill
Park pursuant to this paragraph, the funds in the Chateau Plaza Reserve Account
in excess of $1,250,000.00 shall be applied as a prepayment of the principal
amount of the Outstanding Obligations.  Upon the requested release of the other
Mortgaged Property commonly known as Chateau Plaza and Greenhill Park, the
remaining balance in the Chateau Plaza Reserve Account shall be first applied
against the Outstanding Obligations.

 

(j)            For the purposes of §8.2 of the Loan Agreement, the Lenders
consent to the granting by AmeriVest Chateau Inc. and AmeriVest Greenhill Inc.
of a subordinate deed of trust and assignment of leases and rents on their
respective Mortgaged Properties and a subordinate lien on the Chateau Plaza
Reserve Account to secure the obligations of Borrower under that certain First
Amended and Restated Unsecured Revolving Credit Agreement dated October 24, 2004
among Borrower and KeyBank, individually and as Agent, as amended.

 

(k)           For the purposes of §8.4(c) of the Loan Agreement, the Lenders
approve of the plan of transfers set forth in the separate plan delivered to
Agent contemporaneously herewith, provided that such approval shall not affect
Borrower’s obligation pursuant to §8.4(c) of the Loan Agreement to provide a
Compliance Certificate with updated calculations prior to any such transfer.

 

3.             References to Loan Agreement.  All references in the Loan
Documents to the Loan Agreement shall be deemed a reference to the Loan
Agreement as modified and amended herein.

 

4.             Consent of Guarantors.  By execution of this Amendment, each
Guarantor hereby expressly consents to the modification and amendment to the
Loan Agreement and any other amendments to the Loan Documents executed and
delivered in connection herewith as set forth herein and therein, and the
Borrower and the Guarantors hereby acknowledge, represent and agree that the
Loan Documents (including without limitation the Guaranties) remain in full
force and effect and constitute the valid and legally binding obligations of the
Borrower and the Guarantors enforceable against such Persons in accordance with
their respective terms, and that the execution and delivery of this Amendment
and any other modification documents do not constitute, and shall not be deemed
to constitute, a release, waiver or satisfaction of Borrower’s or the
Guarantors’ obligations under the Loan Documents (including, without limitation,
the Guaranties).

 

5.             Representations.  Borrower and each Guarantor represents and
warrants to Agent and the Lenders as follows:

 

(a)           Authorization.  The execution, delivery and performance of this
Amendment and any other amendments to the Loan Documents executed and delivered
in connection herewith and the transactions contemplated hereby and thereby
(i) are within the authority of the Borrower and the Guarantors, (ii) have been
duly authorized by all necessary proceedings on the part of such Persons,
(iii) do not and will not conflict with or result in any

 

6

--------------------------------------------------------------------------------


 

breach or contravention of any provision of law, statute, rule or regulation to
which any of such Persons is subject or any judgment, order, writ, injunction,
license or permit applicable to such Persons, (iv) do not and will not conflict
with or constitute a default (whether with the passage of time or the giving of
notice, or both) under any provision of the partnership agreement or
certificate, certificate of formation, operating agreement, articles of
incorporation or other charter documents or bylaws of, or any mortgage,
indenture, agreement, contract or other instrument binding upon, any of such
Persons or any of its properties or to which any of such Persons is subject
(v) do not and will not result in or require the imposition of any lien or other
encumbrance on any of the properties, assets or rights of such Persons, other
than the liens and encumbrances created by the Loan Documents.

 

(b)           Enforceability.  The execution and delivery of this Amendment and
any other amendments to the Loan Documents executed and delivered in connection
herewith are valid and legally binding obligations of the Borrower and the
Guarantors enforceable in accordance with the respective terms and provisions
hereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and the effect of general principles of equity.

 

(c)           Approvals.  The execution, delivery and performance of this
Amendment and any other amendments to the Loan Documents executed and delivered
in connection herewith and the transactions contemplated hereby or thereby do
not require the approval or consent of any Person or the authorization, consent,
approval of or any license or permit issued by, or any filing or registration
with, or the giving of any notice to, any court, department, board, commission
or other governmental agency or authority other than those already obtained.

 

(d)           Principal Reductions.  As of the date hereof, Borrower has made no
payments to be credited against the amounts due pursuant to §3.2(b) of the Loan
Agreement.

 

6.             No Default.  By execution hereof, the Borrower and each of the
Guarantors certifies that each such Person is and will be in compliance with all
covenants under the Loan Documents after the execution and delivery of this
Amendment, and that no Default or Event of Default has occurred and is
continuing under the Loan Documents, as amended by this Amendment.

 

7.             Waiver of Claims. The Borrower and each Guarantor acknowledges,
represents and agrees that none of such Persons has any defenses, setoffs,
claims, counterclaims or causes of action of any kind or nature whatsoever with
respect to the Loan Documents, the administration or funding of the Loans or
with respect to any acts or omissions of Agent or the Lenders, or any past or
present officers, agents or employees of the Agent or the Lenders, and each of
such Persons does hereby expressly waive, release and relinquish any and all
such defenses, setoffs, claims, counterclaims and causes of action, if any.

 

8.             Ratification.  Except as hereinabove set forth, all terms,
covenants and provisions of the Loan Documents, including, without limitation,
the Loan Agreement, remain unaltered and in full force and effect, and the
parties hereto do hereby expressly ratify and confirm, the Loan Documents and
the Loan Agreement as modified and amended herein.  Nothing in this Amendment or
in any other modification documents executed in connection herewith shall be
deemed or construed to constitute, and there has not otherwise occurred, a
novation, cancellation,

 

7

--------------------------------------------------------------------------------


 

satisfaction, release, extinguishment or substitution of the indebtedness
evidenced by the Notes or the other obligations of the Borrower and the
Guarantors under the Loan Documents.

 

9.             Effective Date.  This Amendment shall be deemed effective and in
full force and effect upon (a) the execution and delivery of this Amendment by
the Borrower, the Guarantors, the Agent and the Lenders, (b) the execution and
delivery of the Second Amendment to Amended and Restated Unsecured Revolving
Credit Agreement by the Borrower, the Agent and the lenders a party thereto,
(c) the delivery to Agent of the Employment Contract, which shall be in full
force and effect, and (d) the delivery to Agent of such other documents as Agent
may reasonably require.

 

10.           Amendment as Loan Document.  This Amendment shall constitute a
Loan Document.

 

11.           Counterparts.  This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

 

12.           Miscellaneous.  This Amendment shall be construed and enforced in
accordance with the laws of The Commonwealth of Massachusetts.  This Amendment
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective permitted successors, successors-in-title and assigns as
provided in the Loan Agreement and the Guaranties.

 

13.           Expenses.  Borrower shall pay the reasonable fees and expenses of
Agent and Lenders in connection with the negotiation, execution and delivery of
this Amendment.

 

[Remainder of Page Intentionally Left Blank; Signatures on Following Page]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.

 

 

BORROWER:

 

 

 

AMERIVEST PROPERTIES INC., a Maryland
corporation

 

 

 

By:

/s/ Charles K. Knight

 

Name:

Charles K. Knight

 

Title:

President and CEO

 

 

 

[CORPORATE SEAL]

 

 

 

 

 

GUARANTORS:

 

 

 

AMERIVEST CHATEAU INC., a Texas
corporation

 

 

 

By:

/s/ Charles K. Knight

 

Name:

Charles K. Knight

 

Title:

President and CEO

 

 

 

[CORPORATE SEAL]

 

 

 

 

 

AMERIVEST GREENHILL INC., a Texas
corporation

 

 

 

By:

/s/ Charles K. Knight

 

Name:

Charles K. Knight

 

Title:

President and CEO

 

 

 

[CORPORATE SEAL]

 

 

[SIGNATURES CONTINUED ON NEXT PAGE

 

9

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

KEYBANK NATIONAL ASSOCIATION, a
national banking association

 

 

 

By:

/s/ Peter F.C. Armstrong, Jr.

 

Name:

Peter F.C. Armstrong, Jr.

 

Title:

Vice President

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Daniel P. Stegemoeller

 

Name:

Daniel P. Stegemoeller

 

Title:

Vice President

 

 

 

 

 

AGENT:

 

 

 

KEYBANK NATIONAL ASSOCIATION, a
national banking association, as Agent

 

 

 

By:

/s/ Peter F.C. Armstrong, Jr.

 

Name:

Peter F.C. Armstrong, Jr.

 

Title:

Vice President

 

10

--------------------------------------------------------------------------------